Exhibit 10.1

LOAN AGREEMENT

THIS AGREEMENT dated as of the 21st day of December, 2006

AMONG:

VISTA GOLD CORP., a Yukon company having its head office at Suite 5 – 7961
Shaffer Parkway, Littleton, Colorado, U.S.A., 80127

(the “Lender”)

AND:

LUZON MINERALS LTD., a British Columbia company having its head office at Suite
202 - 837 West Hastings Street, Vancouver, British Columbia, V6C 3N6

(the “Borrower”)

WHEREAS the Borrower has requested that the Lender lend to the Borrower the sum
of U.S.$200,000 by way of a 90 day term loan (the “Loan Facility”), and the
Lender has agreed to make the Loan Facility available to the Borrower on the
terms and conditions set out in this Agreement.

AND WHEREAS the Borrower and the Lender entered into an agreement dated December
11, 2003, as amended, (such agreement as amended, supplemented or replaced from
time to time, the “Amayapampa Project Agreement”) which sets out the terms on
which the Lender has agreed to sell the Borrower, and the Borrower has agreed to
purchase, the Lender’s interest in the Amayapampa Gold Project (the “Project”).

AND WHEREAS the Borrower and Republic Gold Limited (“RAU”) intend to enter into
a business combination agreement in substantially the same form as contemplated
by the press release of the Borrower dated November 21, 2006, pursuant to which
the Borrower would acquire RAU’s interest in certain mineral properties for
shares of the Borrower (the “Combination”).

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements set forth in this Agreement and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties agree as follows:

1.                             THE LOAN

1.1                          Amount -  The Lender shall make available to the
Borrower the principal amount of U.S.$200,000 (the “Principal”).


--------------------------------------------------------------------------------




1.2                          Interest Rate - Interest (the “Interest”) shall
accrue and be paid at the rate of 12% per annum, payable as provided in
Section 2.1 below, on the Principal or such amount thereof as may be outstanding
from time to time, on interest not paid when due and on all other amounts
payable by the Borrower to the Lender under this Agreement or the Security (as
defined herein).  All such Principal, Interest and other amounts payable
hereunder are referred to collectively as the “Loan”.

1.3                          Legal Fees - The Borrower shall be responsible for
the Lender’s legal fees and disbursements in connection with the Loan Facility
and the documentation required therefore. Notwithstanding the foregoing, the
maximum amount of legal fees and disbursements that the Borrower will be
responsible for is U.S.$10,000.  In the event the Borrower does not pay the
Lender’s legal fees and disbursements, the Lender may pay such fees and
disbursements on behalf of the Borrower.  Any amounts advanced on behalf of the
Borrower by the Lender under this Section 1.2 will be added to the Principal
Amount.

1.4                          Purpose - The Principal shall be used by the
Borrower to pay down debts already incurred and ongoing expenses in connection
with the Project and the Lipichi project, as set out in Schedule “A” to this
Agreement, which is incorporated into and forms a part of this Agreement.  Maria
Esther Jitton, a representative of the Lender, shall supervise the payment of
the Principal on the debts of the Borrower.

2.                             REPAYMENT

2.1                          Interest - Interest shall be calculated in
accordance with Section 1.2 above.  The Borrower shall pay all accrued Interest
on the last day of each and every month during the term of the Loan commencing
January 31, 2007.

2.2                          Principal - The Principal shall be repaid to the
Lender by the Borrower on the 90th day after the date on which the Principal, or
any portion thereof, is first advanced to the Borrower or such earlier date in
the event that the Lender makes demand for full payment in accordance with
Section 6.3.

2.3                          Prepayment - The Borrower may prepay the whole or
any part of the Principal or any Interest accrued thereon upon 14 days prior
written notice to the Lender, and such prepayment will be applied against the
outstanding balance of the Principal.

3.                             SECURITY

3.1                          General Security Agreement - The Loan shall be
secured by a General Security Agreement (“GSA”) in favour of the Lender,
creating a security interest in all personal property of the Borrower and a
floating charge on all other property of the Borrower, which security interest
and floating charge shall rank prior in priority to any other security interests
or charge given by the Borrower in or on its personal property or other
property, except as provided in Schedule “B” hereof, which is incorporated into
and forms a part of this Agreement.

2


--------------------------------------------------------------------------------




3.2                          Supporting Documents - The Borrower shall provide
all customary supporting documents, including certificates, resolutions and
opinions, with respect to the documents contemplated by Section 3.1 as the
Lender shall reasonably require.

3.3                          Discharge - The Lender will execute and deliver, or
cause to be executed and delivered, all instruments necessary to discharge the
Security (as defined below) upon full repayment of the Loan.

4.                             CONDITIONS PRECEDENT

4.1                          Conditions Precedent to Advance - The obligation of
the Lender to advance the Principal to the Borrower is subject to the following,
it being understood that these conditions precedent are for the exclusive
benefit of the Lender:

(a)           the Borrower shall have executed and delivered this Agreement to
the Lender;

(b)           the Borrower shall have executed and delivered a direction to pay
the Principal to Maria Esther Jitton;

(c)           the Borrower shall have executed and delivered, or have caused to
be executed and delivered, to the Lender the security documents described in
Sections 3.1 (collectively, the “Security”) and all Security shall have been
registered in all necessary and appropriate places;

(d)           RAU shall have agreed to provide to the Borrower, by loan or
otherwise, sufficient funds to pay urgent current debts of the Borrower, such
funds to be at least CDN$168,000, and the Borrower shall provide to the Lender
evidence that at least CDN$100,000 has been provided to the Borrower;

(e)           the Borrower shall have caused to be delivered to the Lender a
certified copy of a resolution of its directors approving the form and
authorizing execution of this Agreement and the Security;

(f)            the Borrower shall have caused to be delivered to the Lender an
opinion of the Borrower’s counsel addressed to the Lender and its counsel, in
form and content acceptable to the Lender acting reasonably;

(g)           the Borrower shall have provided to the Lender a certified copy of
the Borrower’s Notice of Articles and Articles; and

(h)           the Borrower shall have delivered to the Lender such other
information and documents as the Lender may reasonably request.

5.                             COVENANTS OF BORROWER

5.1                          Performance - The Borrower covenants with the
Lender that it will duly perform and observe each and all of its covenants and
agreements set forth in this Agreement, the Amayapampa Project Agreement and the
Security.

3


--------------------------------------------------------------------------------




5.2                          Corporate Existence - The Borrower will maintain
its corporate existence, will carry on and conduct its business in a proper
business-like manner and in accordance with good business practice, will comply
with all applicable laws (including environmental laws), will pay all taxes when
due, and will keep or cause to be kept proper books of account in accordance
with generally accepted accounting principles consistently applied.

5.3                          Application to TSX Venture Exchange - The Borrower
will use commercially reasonable efforts to obtain approval of the TSX Venture
Exchange of this Agreement and the issuance and listing of the Shares issuable
upon the conversion of the Loan, or any portion thereof, as soon as practicable
after the date hereof.

5.4                          Listing and Reporting Issuer Status – The Borrower
will use commercially reasonable efforts to maintain the listing of the Shares
on the TSX Venture Exchange and the Borrower will use commercially reasonable
efforts to maintain its status as a reporting issuer under applicable securities
legislation in the Provinces of British Columbia and Alberta.

5.5                          Repayment - The Borrower shall pay Principal and
Interest when due.

5.6                          Negative Covenants – The Borrower will not, without
the prior written consent of the Lender:

(a)           declare or pay any dividends or repurchase any shares in its
capital;

(b)           repay to any shareholder of the Borrower any amounts owing to such
shareholders under any shareholder loans;

(c)           amalgamate or merge with any other party, other than as part of
the Combination;

(d)           sell or transfer any assets having an aggregate value in excess of
U.S.$10,000;

(e)           guarantee, endorse or otherwise become liable for the obligations
of any other party, other than as part of the Combination;

(f)            pay any bonus to any of its directors, officers or employees;

(g)            create any security under Section 427 of the Bank Act (Canada);

(h)           borrow any monies and/or grant any security which would rank in
priority to the Security, except as provided in Schedule “C” hereof, which is
incorporated into and forms a part of this Agreement; or

(i)            grant, assume, create or suffer to exist any security interest,
mortgage, charge or the encumbrance of the Amayapampa Project Agreement or the
Project.

5.7                          Reporting Covenants - The Borrower will submit to
the Lender:

(a)           within 20 days of each month end, management-prepared income
statement, month-end balance sheet and sales and other monthly reports; and

(b)           such other information as the Lender may reasonably request from
time to time.

4


--------------------------------------------------------------------------------




6.                             DEFAULT

6.1                          Events of Default - Any one or more of the
following shall constitute an event of default (“Event of Default”) for the
purposes of this Agreement:

(a)           Failure to Pay Principal or Interest - The failure by the Borrower
to pay either Interest or Principal when due;

(b)           Breach of Covenant - The failure of the Borrower to comply with
any covenant in or obligation under this Agreement or the Security;

(c)           Bankruptcy - The making by the Borrower of a proposal or a general
assignment for the benefit of its creditors or if the Borrower petitions or
applies to any court or tribunal for the appointment of a trustee or receiver
for itself or any substantial part of its assets, or commits an act of
bankruptcy or insolvency, or commences any proceedings under any bankruptcy,
arrangement, insolvency, readjustment of debt, or similar statute of any
jurisdiction, whether now or hereafter in effect, or any such proceedings are
commenced by any other person and the Borrower, as the case may be, by any
action or non-action indicate their approval thereof, consent thereto or
acquiescence therein, or an order is entered appointing any such trustee or
approving the petitions in any such proceedings, or if the Borrower acknowledges
its insolvency in any manner whatsoever;

(d)           Additional Funding – The failure of the Borrower to obtain
U.S.$200,000 (from RAU or any other source) by January 15, 2007 for the purpose
of paying ongoing expenditures of the Borrower;

(e)           Obligations under Letter Agreement with the Lender – The failure
of the Borrower, without the prior written consent of the Lender, to either (i)
complete all of the conditions set out in the letter agreement between the
Lender and the Borrower dated December 5, 2006, which forms part of the
Amayapampa Project Agreement, or (ii) pay the Lender U.S.$2.6 million on or
before January 30, 2007;

(f)            Impairment of Loan / Danger to Charged Property or Assets - If
the Lender believes in good faith, or has commercially reasonable grounds to
believe that the prospect of repayment of the Loan is or is about to be impaired
or the charged property and assets are or are about to be placed in jeopardy;

(g)           Material Adverse Change - The occurrence of any material adverse
change in the Borrower, its business or its financial prospects, as determined
by the Lender, acting reasonably;

(h)           Appointment of Receiver - The appointment of a receiver,
receiver-manager or receiver and manager of the Borrower or of any material part
of the properties or assets of the Borrower; and

(i)            Alteration of Corporate Structure - The disposition by the
Borrower of all or substantially all of its property or undertaking or the
amalgamation or merger of the Borrower with any other corporation or corporate
reorganization of the Borrower,

5


--------------------------------------------------------------------------------




other than as part of the Combination, without the prior written consent of the
Lender.

6.2                          Effect of Event of Default on the Amayapampa
Project Agreement - An Event of Default will be a breach of the Amayapampa
Project Agreement that will give the Lender the right to terminate the
Amayapampa Project Agreement upon at least 15 business days prior written notice
to the Borrower.

6.3                          Consequences of Default - After any of the Events
of Default has occurred and at any time thereafter, provided that the Borrower
has not theretofore remedied or caused to be remedied all outstanding Events of
Default, the Lender may, in its discretion, by notice to the Borrower, declare
this Agreement to be in default.  At any time thereafter, while the Borrower
shall not have remedied all outstanding Events of Default, the Lender may, in
its discretion, exercise one or any of the following remedies:

(a)           declare the outstanding balance of the Loan and all liabilities of
the Borrower hereunder to be immediately due and payable and such moneys and
liabilities shall forthwith become due and payable without presentment, demand,
protest or other notice of any kind to the Borrower, all of which are hereby
expressly waived;

(b)           subject to and upon compliance with the conversion procedure set
forth in Schedule “D”, which is incorporated into and forms a part of this
Agreement, exercise its right to convert the Loan, or any portion thereof, into
common shares in the capital of the Borrower (the “Shares”) at the Current
Market Price (as defined in Schedule “D”) of the Shares; and

(c)           exercise any or all of its remedies under the Security.

7.                             MISCELLANEOUS

7.1                          Notices - All notices, demands and payments
required or permitted to be given under this Agreement shall be in writing and
may be delivered personally, by courier or may be forwarded by first class
prepaid registered mail to the addresses set forth on page one or at such other
addresses as may from time to time be notified in writing by the parties to this
Agreement.  Any notice delivered personally or by courier shall be deemed to
have been given and received at the time of delivery.  Any notice forwarded by
first class prepaid registered mail shall be deemed to have been given and
received on the expiration of 72 hours after it is posted provided that if there
shall be between the time of mailing and the actual receipt of the notice a mail
strike, slowdown or other labour dispute which might affect the delivery of such
notice by the mails, then such notice shall only be effective if actually
received.

6


--------------------------------------------------------------------------------




7.2                          No Set-Off - The obligation of the Borrower to make
all payments hereunder shall be absolute and unconditional and shall not be
effected by any circumstance, including without limitation any set-off,
compensation, counterclaim, defence or other right which the Borrower may have
against the Lender relating to the transactions contemplated under this
Agreement or otherwise.

7.3                          Amendments - Neither this Agreement nor any
provision hereof may be amended or modified except by agreement in writing.  No
provision of this Agreement may be waived or released except by instrument in
writing signed by the party against whom enforcement of such waiver or release
is sought.

7.4                          Further Assurances - Each of the parties shall
execute such further and other documents and instruments and do such further and
other things as may be necessary to implement and carry out the intent of this
Agreement.

7.5                          Governing Law - This Agreement shall be governed by
and construed in accordance with the laws of the Province of British Columbia
which shall be deemed to be the proper law of this Agreement.

7.6                          Severability - If any provision of this Agreement
is wholly or partially invalid, this Agreement shall be interpreted as if the
invalid provision had not been a part of this Agreement.

7.7                          Headings - The headings appearing in this Agreement
have been inserted for convenience of reference only and in no way define, limit
or enlarge the scope or meaning of this Agreement or any provision in this
Agreement.

7.8                          Time - Time is of the essence of this Agreement.

7.9                          Enurement - This Agreement shall enure to the
benefit of and be binding upon the parties to this Agreement and their
respective successors and assigns.

7.10                        Counterparts – This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same document.

7


--------------------------------------------------------------------------------




7.11                        Facsimile – This Agreement may be executed and
delivered by facsimile transmission and when so delivered this Agreement shall
be deemed to be an original executed and delivered agreement and binding upon
the parties for all purposes as if originally executed and delivered.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

VISTA GOLD CORP.

 

 

 

 

 

 

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

LUZON MINERALS LTD.

 

 

 

 

 

 

 

 

 

 

 

Authorized Signatory

 

 

 

8


--------------------------------------------------------------------------------




Schedule “A”

Required Urgently:

VENDOR

 

AMOUNT 
OWED

 

ALS BOLIVIA LTD (NET TO PAY)

 

4,133.91

 

LAB SISSY, CHEMICAL ANALYSIS

 

1,800.00

 

MEDIUM MINERS ASSOCIATION (6 MONTHS & EXTRA PAYMENT)

 

1,890.00

 

STEPHAN VON BORRIES (TRANSLATOR)

 

380.00

 

CARLOS MURIEL, ENVIRONMENTAL LICENSE CONSULTANT AMAYAPAMPA

 

1,500.00

 

CARLOS PRIETO V. (NET FROM JULY TO NOV)

 

3,500.00

 

GUILLERMO CORDERO (MAY NET)

 

1,500.00

 

HERBERT CHAVEZ (NET FROM JULY TO NOV)

 

10,000.00

 

JUAN CABRERA (NET FROM JULY TO NOV)

 

15,500.00

 

DR. GUSTAVO MIRANDA (NET FROM AUGUST TO NOV)

 

2,700.00

 

WILFREDO CAMACHO (NOVEMBER)

 

500.00

 

MARIA ESTHER JITTON (NET FROM JULY TO NOV)

 

14,000.00

 

LIPICHI PAYABLES TO NOVEMBER

 

13,000.00

 

TAXES (NET TO PAY)

 

3,000.00

 

TOTAL

 

73,403.91

 

 

Required in December 2006

VENDOR

 

AMOUNT
OWED

 

LIPICHI FIELD SUPPLIES AND TRAVEL DECEMBER

 

20,000.00

 

LIPICHI SALARY DEC AND CHRISTMAS BONUS

 

13,000.00

 

CHRISTMAS GIFTS TO LIPICHI WORKERS

 

1,300.00

 

MARIA ESTHER DECEMBER AND CHRISTMAS BONUS

 

6,800.00

 

JUAN CABRERA DECEMBER AND CHRISTMAS BONUS

 

7,400.00

 

WILLY CHAMBY DECEMBER AND CHRISTMAS BONUS

 

5,258.00

 

HERBERT CHAVEZ DECEMBER AND CHRISTMAS BONUS

 

5,600.00

 

GUSTAVO MIRANDA DECEMBER AND CHRISTMAS BONUS

 

2,000.00

 

CARLOS PRIETO DECEMBER AND CHRISTMAS BONUS

 

2,000.00

 

TRAVEL AND OTHERS AMAYAPAMPA

 

2,000.00

 

TAXES FROM FIELD SUPPLIES AND OTHERS

 

2,000.00

 

TAXES FROM PENDING FEES TO NOVEMBER

 

7,500.00

 

TAXES FROM DECEMBER FEES AND CHRISTMAS BONUS

 

3,700.00

 

ALBERTO MONDACA, ELECTRICAL ENGINEERING CONSULTANT AMAYAPAMPA

 

2,000.00

 

S. ALFARO, OFFICE ASSISTANT FEES JAN TO SEPT & CHR. BONUS

 

2,000.00

 

MARIA ESTHER JITTON (NET FROM JANUARY TO MAY 2006)

 

15,000.00

 

A. PINTO, ADMINISTRATOR OF THE CAMP, FEES FROM JAN TO DEC 2006

 

12,000.00

 

TOTAL

 

109,558.00

 

 

9


--------------------------------------------------------------------------------




Required January 2007 Onwards:

VENDOR

 

AMOUNT 
OWED

 

MONTHLY EXPENSES FOR LUZON`S ADMINISTRATION SUPPLIES AND OFFICE RENTAL

 

12,000.00

 

NEW CONCESSIONS TO BE FILED

 

15,600.00

 

TOTAL

 

27,600.00

 

 

10


--------------------------------------------------------------------------------




Schedule “B”

Security interest registered under the Personal Property Security Act (British
Columbia) in the name of Republic Gold Limited, Control Number B6784429, Base
Registration Number 471428C.

11


--------------------------------------------------------------------------------




Schedule “C”

1.             Additional funding of at least CDN$68,000 from RAU as described
in Subsection 4.1(d) of this Agreement; and

2.             Additional funding of U.S.$200,000 from RAU as contemplated in
Subsection 6.1(d) of this Agreement.

12


--------------------------------------------------------------------------------




Schedule “D”

Conversion Right

1.             Current Market Price – the Current Market Price means an amount
equal to the volume weighted average trading price per share (or, if no trades
occur on any day, the mean between the closing bid and asked quotations on such
day) of the Shares on the TSX Venture Exchange for the 20 trading days prior to
the date notice of the exercise of the conversion right is given, or if the
Shares are not listed on the TSX Venture Exchange on the date such notice is
given, on such stock exchange on which the Shares are listed as may be selected
for such purpose by the directors of the Borrower or, if the Shares are not
listed on any stock exchange, a price determined by the directors of the
Borrower and approved by an independent, qualified investment dealer who is a
member of the Toronto Stock Exchange and who is selected by the Lender for that
purpose.

2.                             Conversion Procedure.  In order to exercise the
conversion privilege, the Lender must provide written notice to the Borrower
stating (i) that the Lender elects to convert the Loan, or any portion thereof,
to Shares, and (ii) the name or names (with addresses) in which the certificates
for the Shares issuable on such conversion will be issued.

The Lender may only require the Borrower to issue Shares to a person or persons
other than the Lender upon a conversion of the Loan, or any portion thereof, if
such issuance is permitted under applicable securities legislation.  If any of
the Shares to be issued hereunder are to be issued to a person or persons other
than the Lender such request will be accompanied by payment to the Borrower of
any tax which may be payable by reason of the transfer and if requested by the
Borrower, a legal opinion acceptable to the Borrower acting reasonably stating
that such issuance is permitted under applicable securities legislation.

The written notice of conversion of the Loan, or any portion thereof, to the
Borrower will be deemed to constitute a contract between the Lender and the
Borrower whereby: (i) the Lender subscribes for the number of Shares which it
will be entitled to receive on such conversion; (ii) the Lender releases the
Borrower from all liability thereon or from all liability with respect to that
portion of the Loan thereof to be converted, as the case may be; and (iii) the
Borrower agrees that the conversion of the Loan, or any portion thereof so
converted, constitutes full payment of the subscription price for the Shares
issuable upon such conversion.

As promptly as is practicable after the delivery of the written notice of
conversion the Borrower will issue or cause to be issued and deliver or cause to
be delivered to the Lender, or on its written order, a certificate or
certificates in the name or names of the person or persons specified in
accordance with this Section 2 of this Schedule for the number of Shares
deliverable upon the conversion of the Loan, or any portion thereof.  This
conversion will be deemed to have been effected immediately prior to the close
of business on the date of delivery of the written notice of conversion and at
such time the rights of the Lender to be paid the Loan, or any portion thereof
so converted, will cease and the person or persons in whose name or names any
certificates for the Shares will be deliverable upon such conversion will be
deemed to have become on such date the holder or holders of record of the Shares
represented thereby; provided, however, that no such surrender on any date when
the share transfer registers for the Shares are closed will be effective to
constitute the person or persons entitled to receive the Shares upon such
conversion as the holder or

13


--------------------------------------------------------------------------------




holders of record of such Shares on such date, but such surrender will be
effective to constitute the person or persons entitled to receive such Shares as
the holder or holders of record thereof for all purposes on the next succeeding
day on which such share transfer registers are open.


3.                             NO FRACTIONAL SHARES.  NOTWITHSTANDING ANYTHING
HEREIN CONTAINED, THE BORROWER WILL NOT BE REQUIRED TO ISSUE FRACTIONAL SHARES
UPON THE CONVERSION OF THE LOAN, IN WHOLE OR IN PART.  IF THE NUMBER OF SHARES
UPON CONVERSION OF THE LOAN, OR ANY PORTION THEREOF, IS NOT A WHOLE NUMBER, THEN
THE NUMBER OF SUCH SHARES WILL BE ROUNDED DOWN TO THE NEAREST WHOLE NUMBER.


4.                             ADJUSTMENT OF THE CONVERSION PRICE.  THE
CONVERSION PRICE WILL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS FOLLOWS:


(A)           IF AND WHENEVER AT ANY TIME AFTER THE DATE HEREOF THE OUTSTANDING
SHARES ARE SUBDIVIDED, REDIVIDED OR CHANGED INTO A GREATER, OR REDUCED, COMBINED
OR CONSOLIDATED INTO A LESSER, NUMBER OF SHARES OR RECLASSIFIED INTO DIFFERENT
SHARES, THE LENDER PRIOR TO THE EFFECTIVE DATE OF SUCH SUBDIVISION, REDIVISION,
CHANGE, REDUCTION, COMBINATION, CONSOLIDATION OR RECLASSIFICATION WILL BE
ENTITLED TO RECEIVE AND WILL ACCEPT, UPON THE EXERCISE OF SUCH RIGHT AT ANY TIME
ON SUCH EFFECTIVE DATE OR THEREAFTER, IN LIEU OF THE NUMBER OF SHARES TO WHICH
IT WAS THERETOFOR ENTITLED UPON CONVERSION AT THE CONVERSION PRICE, THE
AGGREGATE NUMBER OF SHARES OF THE BORROWER THAT THE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE AS A RESULT OF SUCH SUBDIVISION, REDIVISION, CHANGE,
REDUCTION, COMBINATION, CONSOLIDATION OR RECLASSIFICATION IF, ON THE EFFECTIVE
DATE THEREOF, THE LENDER HAD BEEN THE REGISTERED HOLDER OF THE NUMBER OF SHARES
TO WHICH IT WAS THERETOFOR ENTITLED UPON CONVERSION.


(B)           IF AND WHENEVER AT ANY TIME AFTER THE DATE HEREOF THE BORROWER
ISSUES ADDITIONAL SHARES (OR SECURITIES CONVERTIBLE INTO SHARES) TO THE HOLDERS
OF ALL OF ITS OUTSTANDING SHARES BY WAY OF A STOCK DIVIDEND OR OTHER
DISTRIBUTION, OTHER THAN A STOCK DIVIDEND TO HOLDERS OF SHARES WHO EXERCISE AN
OPTION TO RECEIVE IN THE ORDINARY COURSE EQUIVALENT DIVIDENDS IN SHARES IN LIEU
OF RECEIVING CASH DIVIDENDS, THE CONVERSION PRICE WILL BE ADJUSTED IMMEDIATELY
AFTER THE RECORD DATE FOR SUCH STOCK DIVIDEND OR OTHER DISTRIBUTION BY
MULTIPLYING THE CONVERSION PRICE IN EFFECT ON SUCH RECORD DATE BY A FRACTION OF
WHICH THE NUMERATOR WILL BE THE TOTAL NUMBER OF SHARES OUTSTANDING ON THE RECORD
DATE AND OF WHICH THE DENOMINATOR WILL BE THE TOTAL NUMBER OF SHARES OUTSTANDING
ON THE RECORD DATE PLUS THE NUMBER OF ADDITIONAL SHARES WHICH WILL RESULT FROM
THE STOCK DIVIDEND OR OTHER DISTRIBUTION (ASSUMING FOR THIS PURPOSE THAT ALL
SHARES ISSUABLE UPON THE EXERCISE OF THE CONVERSION RIGHTS OF THE SECURITIES
CONVERTIBLE INTO SHARES HAD BEEN ISSUED).  ANY DIVIDEND OR DISTRIBUTION ON THE
SHARES OF THE BORROWER IN SHARES WILL BE DEEMED TO HAVE BEEN ISSUED OR MADE
IMMEDIATELY PRIOR TO THE TIME OF THE RECORD DATE FOR SUCH DIVIDEND OR
DISTRIBUTION FOR THE PURPOSES OF CALCULATING THE NUMBER OF OUTSTANDING SHARES
UNDER SUBSECTION (C) BELOW.


(C)           IF AND WHENEVER AT ANY TIME AFTER THE DATE HEREOF THE BORROWER
MAKES A DISTRIBUTION TO ALL HOLDERS OF ITS SHARES OF:


(I)            SHARES OF ANY CLASS NOT INCLUDED IN THE DEFINITION OF SHARES;


(II)           EVIDENCES OF ITS INDEBTEDNESS; OR

14


--------------------------------------------------------------------------------





(III)          ASSETS (EXCLUDING CASH DIVIDENDS OR DISTRIBUTIONS, AND DIVIDENDS
OR DISTRIBUTIONS REFERRED TO IN SUBSECTION (B) ABOVE AND STOCK DIVIDENDS TO
HOLDERS OF SHARES WHO EXERCISE AN OPTION TO RECEIVE IN THE ORDINARY COURSE
EQUIVALENT DIVIDENDS IN SHARES IN LIEU OF RECEIVING CASH DIVIDENDS);


THEN IN EACH SUCH CASE THE CONVERSION PRICE WILL BE ADJUSTED IMMEDIATELY AFTER
THE RECORD DATE FOR THE MAKING OF SUCH DISTRIBUTION SO THAT IT WILL EQUAL THE
PRICE DETERMINED BY MULTIPLYING THE CONVERSION PRICE IN EFFECT ON SUCH RECORD
DATE BY A FRACTION, OF WHICH THE NUMERATOR WILL BE THE TOTAL NUMBER OF SHARES
OUTSTANDING ON SUCH RECORD DATE MULTIPLIED BY THE CURRENT MARKET PRICE ON SUCH
RECORD DATE, LESS THE FAIR MARKET VALUE (AS DETERMINED BY THE BOARD OF DIRECTORS
OF THE BORROWER, WHOSE DETERMINATION WILL BE CONCLUSIVE) OF SAID SHARES OR
EVIDENCES OF INDEBTEDNESS OR ASSETS OR OPTIONS, RIGHTS OR WARRANTS SO
DISTRIBUTED, AND OF WHICH THE DENOMINATOR WILL BE THE TOTAL NUMBER OF SHARES
OUTSTANDING ON SUCH RECORD DATE MULTIPLIED BY SUCH CURRENT MARKET PRICE.  SHARES
OWNED BY OR HELD FOR THE ACCOUNT OF THE BORROWER WILL BE DEEMED NOT TO BE
OUTSTANDING FOR THE PURPOSE OF ANY SUCH COMPUTATION.  SUCH ADJUSTMENT WILL BE
MADE SUCCESSIVELY AS OF ANY SUCH RECORD DATE.  TO THE EXTENT THAT SUCH
DISTRIBUTION IS NOT SO MADE, THE CONVERSION PRICE WILL BE READJUSTED TO THE
CONVERSION PRICE WHICH WOULD THEN BE IN EFFECT BASED UPON THE SAID SHARES,
EVIDENCES OF INDEBTEDNESS OR ASSETS ACTUALLY DISTRIBUTED.


(D)           IN ANY CASE IN WHICH THIS SCHEDULE WILL REQUIRE THAT AN ADJUSTMENT
WILL BECOME EFFECTIVE IMMEDIATELY AFTER A RECORD DATE FOR AN EVENT, THE BORROWER
MAY DEFER UNTIL THE OCCURRENCE OF SUCH EVENT ISSUING TO THE LENDER, IF THE LOAN
IS CONVERTED IN WHOLE OR IN PART AFTER SUCH RECORD DATE AND BEFORE THE
OCCURRENCE OF SUCH EVENT, THE ADDITIONAL SHARES ISSUABLE UPON SUCH CONVERSION BY
REASON OF THE ADJUSTMENT REQUIRED BY SUCH EVENT OVER AND ABOVE THE SHARES
ISSUABLE UPON SUCH CONVERSION BEFORE GIVING EFFECT TO SUCH ADJUSTMENT; PROVIDED,
HOWEVER, THAT THE BORROWER WILL DELIVER TO THE LENDER AN APPROPRIATE INSTRUMENT
EVIDENCING THE LENDER’S RIGHTS TO RECEIVE SUCH ADDITIONAL SHARES, UPON THE
OCCURRENCE OF THE EVENT REQUIRING SUCH ADJUSTMENT.


(E)           NO ADJUSTMENT IN THE CONVERSION PRICE WILL BE REQUIRED UNLESS SUCH
ADJUSTMENT WOULD REQUIRE AN INCREASE OR DECREASE OF AT LEAST ONE PERCENT IN SUCH
PRICE; PROVIDED, HOWEVER, THAT ANY ADJUSTMENTS WHICH BY REASON OF THIS
SUBSECTION (E) ARE NOT REQUIRED TO BE MADE WILL BE CARRIED FORWARD AND TAKEN
INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT.


5.                             CERTIFICATE AS TO ADJUSTMENT.  THE BORROWER WILL
FROM TIME TO TIME IMMEDIATELY AFTER THE OCCURRENCE OF ANY EVENT WHICH REQUIRES
AN ADJUSTMENT IN THE CONVERSION PRICE AS PROVIDED IN THIS SCHEDULE, DELIVER AN
OFFICER’S CERTIFICATE TO THE LENDER SPECIFYING THE NATURE OF THE EVENT REQUIRING
THE ADJUSTMENT AND THE AMOUNT OF THE ADJUSTMENT THEREBY NECESSITATED AND SETTING
FORTH IN REASONABLE DETAIL THE METHOD OF CALCULATION AND THE FACTS UPON WHICH
SUCH CALCULATION IS BASED, AND SPECIFYING THE CONVERSION PRICE AFTER ADJUSTMENT.

15


--------------------------------------------------------------------------------